--------------------------------------------------------------------------------

Exhibit 10.3




THE SYMBOL ‘***’ IS USED THROUGHOUT THIS EXHIBIT TO INDICATE THAT A PORTION OF
THE EXHIBIT HAS BEEN OMITTED AS CONFIDENTIAL.








SEPTEMBER 24, 2004 AMENDMENT BETWEEN

ANGIOTECH PHARMACEUTICALS, INC. AND

COOK INCORPORATED MODIFYING JULY 9, 1997 LICENSE AGREEMENT AMONG ANGIOTECH
PHARMACEUTICALS, INC., BOSTON SCIENTIFIC CORPORATION, AND COOK INCORPORATED




This Amendment is made and entered into as of this 24th day of September, 2004
(the “Effective Date”), by and between Angiotech Pharmaceuticals, Inc., a
corporation organized under the laws of the Province of British Columbia
(“Angiotech”), and Cook Incorporated, an Indiana corporation (“Cook”).

 

WHEREAS, Angiotech, Cook, and Boston Scientific Corporation (“BSC”) entered into
the “License Agreement Among Angiotech Pharmaceuticals, Inc., Boston Scientific
Corporation and Cook Incorporated” dated July 9, 1997, under which Angiotech
agreed to license on a co-exclusive basis to Cook and BSC certain patent rights,
license rights, and technology relating to the use of paclitaxel or certain
other agents as a coating for certain medical devices, and Cook and Angiotech
have amended that agreement on September 8, 2001 and June 12, 2002
(collectively, the “Angiotech License Agreement”);

 

WHEREAS, the parties have differed in their respective interpretations of the
rights and obligations arising under Section 9.1(e) of the Angiotech License
Agreement (as amended June 12, 2002); and

WHEREAS, as provided herein, Angiotech and Cook desire to resolve those
differences and further amend the Angiotech License Agreement to modify certain
rights and licenses granted to Cook;




NOW THEREFORE, Angiotech and Cook hereby agree as follows:




1.

As of the Effective Date, the following portion of the worldwide rights and
licenses granted to Cook and the associated obligations of Cook under the
Angiotech License Agreement shall be terminated:




Cook’s worldwide right and license to use, manufacture, have manufactured,
distribute and sell, and to grant sublicenses to its Affiliates to use,
manufacture, have manufactured, distribute and sell, the Angiotech Technology in
the Coronary Vascular Field of Use (as defined immediately below).  




As used herein, the “Coronary Vascular Field of Use” means endoluminal vascular
Licensed Applications for the treatment and\or prevention of disease of the
coronary arteries and their branches, or other vasculature providing blood flow
to the heart.




It is acknowledged that under the Angiotech License Agreement, the Licensed
Field of Use and Licensed Applications do not include vascular wrap applications
or products for vascular anastomoses.

 

-1-


--------------------------------------------------------------------------------

The foregoing termination and foregoing acknowledgment do not in any way
terminate, expand, or diminish Cook’s Licensed Field of Use under the Angiotech
License Agreement in Licensed Applications outside of the Coronary Vascular
Field of Use.  




2.

As of the Effective Date, the following portion of the worldwide rights and
licenses granted to Cook and the associated obligations of Cook under the
Angiotech License Agreement shall be extended in time as set forth in Paragraph
3 below:




Cook’s worldwide right and license to use, manufacture, have manufactured,
distribute and sell, and to grant sublicenses to its Affiliates to use,
manufacture, have manufactured, distribute and sell, the Angiotech Technology in
the Peripheral Vascular Field of Use and the GI Field of Use (as they are
respectively defined immediately below).




As used herein, the “Peripheral Vascular Field of Use” means [***].
 Notwithstanding the foregoing, “Peripheral Vascular Field of Use” excludes any
application in the Coronary Vascular Field of Use.  “GI Field of Use” means
[***].  For purpose of clarity, as a result of this Amendment, Cook’s remaining
Licensed Fields of Use under the Angiotech License Agreement shall consist of
Peripheral Vascular and GI.




3.

As between Angiotech and Cook, Section 9.1(e) of the Angiotech License
Agreement, as amended June 12, 2002, is replaced in its entirety with the
following, pursuant to which Angiotech hereby grants Cook an extension of time
as to the Peripheral Vascular Field of Use and the GI Field of Use only:




9.1(e)  Termination for Failure to Commercialize Peripheral Vascular Field of
Use.  Angiotech shall have the right, at its election, to terminate any or all
of Cook’s rights and licenses under the Angiotech License Agreement in the
Peripheral Vascular Field of Use (as defined in this Amendment), if by [***],
none of Cook or its Affiliates has completed the enrollment of all patients for
a pivotal clinical trial on an Eligible Peripheral Vascular Product in the
United States subject to an Investigational Device Exemption, which trial is
suitable for securing from the FDA final approval to market and sell such
Eligible Peripheral Vascular Product in the United States.  Any such termination
will not affect Cook’s rights and obligations in the GI Field of Use.




Furthermore, as between Angiotech and Cook, Section 9.1(g) of the Angiotech
License Agreement, as amended June 12, 2002, is replaced in its entirety with
the following:




9.1(g)  Unanticipated Regulatory Requirements in the Peripheral Vascular Field
of Use.  Both parties acknowledge the necessity to meet all applicable
regulatory requirements in the major markets of the world (U.S., Europe, and
Japan).  Both parties also acknowledge the uncertain regulatory requirements for
a combination drug device product.  If regulatory requirements create
significantly longer timelines

 

-2-


--------------------------------------------------------------------------------

than currently anticipated for Cook or its Affiliates to receive regulatory
approval for an Eligible Peripheral Vascular Product (for instance, due to the
requirements of a separate and distinct dose finding trial in a major market of
the world), Cook or its Affiliates will notify Angiotech no later than 30 days
immediately following Cook’s or its Affiliates’ first knowledge of any event
that may give rise to a longer than previously anticipated timeline for such
regulatory approval.  Both parties shall then meet within 30 days of such
notification to review the impact on timelines and to negotiate in good faith an
extension to the deadline set forth in Section 9.1(e) above.




4.

As between Angiotech and Cook, Section 4.2(a) of the Angiotech License Agreement
is replaced in its entirety with the following:




4.2(a)  Royalties on Eligible Peripheral Vascular Products.  “Eligible
Peripheral Vascular Products” means any Licensed Application in the Peripheral
Vascular Field of Use.  Within sixty (60) days after the end of each Contract
Quarter during the term of the Cook License, Cook shall pay Angiotech an
additional royalty (the “Cook Peripheral Vascular Royalty”) on Net Sales of
Eligible Peripheral Vascular Products that are covered in the country of sale by
one or more valid and enforceable claims included in the Patent Rights, by Cook
and its Affiliates during such Contract Quarter in each of the Geographical
Areas, calculated as the sum of the royalties set forth in the following
Sections 4.2(a)(i-iii), subject to Sections 4.2(a)(v-vii) below:




(i) with respect to sales during a Contract Quarter of units of Eligible
Peripheral Vascular Products covered in the country of sale by one or more valid
and enforceable claims included in the Patent Rights from zero to the product of
the Peripheral Vascular Base Unit Number (Section 4.2(a)(iv)) for such Eligible
Peripheral Vascular Products for such Geographical Area multiplied by [***], the
royalty shall be an amount equal to [***] of the Net Sales of such units of
Eligible Peripheral Vascular Products;




(ii) with respect to sales during a Contract Quarter of units of Eligible
Peripheral Vascular Products covered in the country of sale by one or more valid
and enforceable claims included in the Patent Rights from (x) the product of the
Peripheral Vascular Base Unit Number for such Eligible Peripheral Vascular
Products for such Geographical Area multiplied by [***], to (y) the product of
the Peripheral Vascular Base Unit Number of such Eligible Peripheral Vascular
Products for such Geographical Area multiplied by [***], the royalty shall be an
amount equal to [***] of the Net Sales of such units of Eligible Peripheral
Vascular Products; and




(iii) with respect to sales during a Contract Quarter of units of Eligible
Peripheral Vascular Products covered in the country of sale by one or more valid
and enforceable claims included in the Patent Rights above the product of the
Peripheral Vascular Base Unit Number for such Eligible Peripheral Vascular
Products for such Geographical Area multiplied by [***], the royalty shall be an
amount equal to [***] of the Net Sales of such units of Eligible

 

-3-


--------------------------------------------------------------------------------

Peripheral Vascular Products, provided, however, that from and after the date on
which the aggregate amount of Cook Royalty Payments made by Cook pursuant to
this Section 4.2(a) (iii) during the term of the Cook License exceed [***], any
further royalties payable under this Section 4.2(a)(iii) shall be calculated as
an amount equal to [***] of the Net Sales of such Eligible Peripheral Vascular
Products.




(iv) “Peripheral Vascular Base Unit Number” shall be calculated for Cook and its
respective Affiliates in each Geographical Area at such time as Cook or its
Affiliates, as the case may be, makes its first commercial sale of an Eligible
Peripheral Vascular Product in such Geographical Area (each a “Calculation
Date”) and shall mean the number of units of the corresponding peripheral
vascular product without the licensed Angiotech Technology sold by Cook to
non-Affiliates in such Geographical Area during the last Contract Quarter ending
prior to the applicable Calculation Date.

 

(v) should Cook receive from the United States Food and Drug Administration
final approval to market and sell such Eligible Peripheral Vascular Products in
the United States after [***] and before [***], each royalty rate set forth in
Sections 4.2(a)(i-iii) shall be [***]; or




(vi) should Cook receive from the United States Food and Drug Administration
final approval to market and sell such Eligible Peripheral Vascular Products in
the United States after [***] and before [***], each royalty rate set forth in
Sections 4.2(a)(i-iii) shall be [***]; or




(vii)  should Cook receive from the United States Food and Drug Administration
final approval to market and sell such Eligible Peripheral Vascular Products in
the United States after [***], each royalty rate set forth in Sections
4.2(e)(i-iii) shall be [***].




As between Angiotech and Cook, Section 4.2(c) of the Angiotech License Agreement
is modified to add the following:




Section 4.2(c) does not apply to any Royalties on Eligible Peripheral Vascular
Products, which are solely governed by Section 4.2(a).




5.

As licensor, Angiotech hereby newly grants to Cook, its licensee, the right for
Cook to have third party Distributors (as immediately defined below) distribute
Eligible Peripheral Vascular and/or GI Products.  “Distributor” is defined as a
third party and its Affiliates whose business is to buy medical devices for
resale, but shall in no instance include any third party that, by itself or
through its Affiliates (1) in any way manufactures all or any part of Stent
Products or stent-delivery systems for sale in the United States or

 

-4-


--------------------------------------------------------------------------------

Europe, or (2) manufactures or provides Cook or its Affiliates with all or any
part of Eligible Peripheral Vascular Products or GI Products.  To the extent
Cook elects to exercise its rights under this paragraph, the royalty obligations
of Cook or its Affiliates under the Angiotech License Agreement (as modified by
this Amendment), are further modified to include the sales of Eligible
Peripheral Vascular and GI Products made by Cook or its Affiliates to any third
party Distributor.  The royalty owed by Cook or its Affiliates for any sales of
Eligible Peripheral Vascular or GI Products made by Cook or its Affiliates to
any third party Distributor shall be calculated based on the sales price charged
by Cook or its Affiliates to the third party Distributor for such products.
 Notwithstanding the foregoing, in no event shall such royalty owed be less than
[***] of the amount due if the royalty were calculated based on Cook’s then
current list price for such Eligible Peripheral Vascular or GI Product.  Such
sales price to Distributors shall include and is not limited to any cash, goods,
services, intellectual property rights, encumbrances, licenses, cross-licenses,
or other consideration tendered from such Distributors, Cook, Cook’s Affiliates,
or any agents, successors, or assigns of such Distributor, Cook, or Cook’s
Affiliates.  Cook agrees that Angiotech may grant to BSC distribution rights in
BSC’s Licensed Field of Use.  Cook further agrees that any sales by Cook’s
Distributors or BSC’s Distributors (if granted) will not decrease Cook’s royalty
obligations by the action of any provision of the Angiotech License Agreement,
including, but not limited to, Sections 4.3 and 8.11 of the Angiotech License
Agreement.

6.

Cook and Angiotech agree that from the Effective Date until the expiration of
the Angiotech License Agreement, all provisions, rights, and obligations of
Sections 8.2 through and including 8.5, and Section 8.11 of the Angiotech
License Agreement shall no longer apply to Cook regarding any actions brought by
Angiotech and\or BSC for infringements of any rights contained within the
Angiotech Technology in the Coronary Vascular Field of Use.  Cook’s obligations
under Sections 8.1 and 8.6-8.10 of the Angiotech License Agreement shall
continue to apply to Cook, including regarding any infringements of any rights
of the Angiotech Technology in the Coronary Vascular Field of Use.
 Notwithstanding the foregoing, (1) Angiotech shall provide Cook notice of
Angiotech’s and\or BSC’s prosecution of actions for any infringements of any
rights within the Angiotech Technology in the Coronary Vascular Field of Use;
and (2) Cook, pursuant to Section 8.5 of the Angiotech License Agreement, shall
be entitled to require Angiotech and\or BSC to consult with Cook and obtain
Cook’s consent (not to be unreasonably withheld) to enter into any settlement,
consent judgment, or other voluntarily final disposition of any actions for any
infringements of any rights within the Angiotech Technology in the Coronary
Vascular Field of Use where such settlement, consent judgment, or other
voluntarily final disposition would adversely affect the validity or
enforceability of any of the Patent Rights included in the Angiotech Technology
in the Peripheral Vascular Field of Use or in the GI Field of Use.

7.

As between Angiotech and Cook, Section 9.1 of the Angiotech License Agreement is
amended to add the following provision:




9.1(h)  Termination in the Event Cook Elects to Challenge the Validity or
Enforceability of the Intellectual Property Rights Underlying the Angiotech
Technology.  Cook agrees that if it, any of its Affiliates, or agents maintain
(whether directly or indirectly) any

 

-5-


--------------------------------------------------------------------------------

claim, contention, allegation, or defense in any proceeding in any jurisdiction
that any patent claim or other intellectual property right within the Angiotech
Technology is invalid or unenforceable, Angiotech shall have the right at
Angiotech’s option to terminate any or all of Cook’s rights and licenses under
the Angiotech License Agreement.  This Section 9.1(h) does not apply to Cook’s
reliance upon a final judgment by a court or a finding by an administrative
authority that all relevant patent claims and all other relevant intellectual
property rights comprising the Angiotech Technology are invalid or
unenforceable, which final judgment or finding is a result of a claim,
contention, allegation, or defense brought by a third party other than Cook, its
Affiliates, agents, or Distributors.




8.

Cook agrees that from the Effective Date until the expiration of the Angiotech
License Agreement, BSC will have the option in accordance with Section 9.3 of
the Angiotech License Agreement to cause to become exclusive (even as to Cook
but subject to Cook’s rights under Paragraph 10 of this Amendment) BSC’s
worldwide right and license within the Licensed Field of Use and Licensed
Applications to use, manufacture, have manufactured, distribute and sell, and to
grant sublicenses to its Affiliates to use, manufacture, have manufactured,
distribute and sell, the Angiotech Technology in the Coronary Vascular Field of
Use.




9.

Cook agrees that from the Effective Date until the expiration of the Angiotech
License Agreement, Angiotech shall have the right to grant to BSC the right for
BSC to grant sublicenses to any third party under any or all of BSC’s rights or
licenses to use, manufacture, have manufactured, distribute and sell the
Angiotech Technology in the Coronary Vascular Field of Use solely for use in the
Licensed Applications.




10.

Cook and Angiotech agree that from the Effective Date until the expiration of
the Angiotech License Agreement, Cook’s activities involving the use,
manufacture, distribution, sale, and granting of sublicenses to its Affiliates
of the Angiotech Technology must fall within and not exceed the scope of its
license as expressly modified by this Amendment and that Cook must abide by its
obligations under Section 9.4 of the Angiotech License Agreement regarding the
completion and sale of any products containing the Angiotech Technology in the
Coronary Vascular Field of Use.  Notwithstanding the foregoing, and for the sole
purpose of completing contracts for sales outside of the U.S. that Cook entered
into before the Effective Date and only in quantities as are necessary to
fulfill these contracts, Angiotech agrees that for the limited period from the
Effective Date to and until May 1, 2005, Cook may continue only to: (1) make the
LogicTM PTXTM and\or V-Flex Plus PTXTM drug eluting coronary stents in the U.S.
for use in the Coronary Vascular Field of Use outside of the U.S., and (2) make
sales of the LogicTM PTXTM and\or V-Flex Plus PTXTM drug eluting coronary stents
outside of the U.S. in the Coronary Vascular Field of Use.  Once such contracts
expire, Cook, its Affiliates, and agents will cease to engage in any commercial
activities utilizing the Angiotech Technology in the Coronary Vascular Field of
Use.




11.

Section 11.7 of the Angiotech License Agreement is modified to the extent that
neither Cook nor Angiotech need seek the other’s written consent to any effort
either may make to

 

-6-


--------------------------------------------------------------------------------

assign the Angiotech License Agreement, including but not limited to this
Amendment, and its rights and obligations thereunder, pursuant to a merger,
consolidation, or sale of substantially all of the assets or stock, or to an
entity that acquires substantially all of either’s assets used to carry out the
business to which the Angiotech License Agreement and this Amendment pertain,
provided that the potential assignee agrees in writing to be bound by the terms
and conditions thereunder. Cook and Angiotech expressly acknowledge that the
foregoing does not eliminate, amend, or otherwise limit any rights BSC may have
as to the aforementioned transactions as described in Section 11.7 of the
Angiotech License Agreement.

12.

In further consideration for Cook’s agreement to the provisions of this
Amendment, Angiotech will hold in escrow for Cook $25,000,000.00 (U.S.).
 Angiotech will promptly file the necessary regulatory filings with the Federal
Trade Commission and U.S. Department of Justice pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act (“Act”) for review of Boston
Scientific’s potential election to convert the Angiotech License Agreement to an
exclusive license in the Coronary Vascular Field of Use.  Upon successful review
and expiration of any waiting periods required under the Act, Angiotech will
instruct the escrow agent to disperse to Cook the above escrow amount, along
with any accrued interest.  In the event that the regulatory filing and/or
review under the Act is unsuccessful, this Amendment will terminate, all
provisions will become null and void, and no money or interest will be paid to
Cook.  

13.

Angiotech and Cook agree that, except as expressly provided in this Amendment,
the Angiotech License Agreement shall remain unmodified and shall continue in
full force and effect.  Capitalized terms not otherwise defined in this
Amendment will carry their meaning as set forth in the Angiotech License
Agreement.

14.

Cook and Angiotech expressly acknowledge that this Amendment shall not in any
way bind BSC, and similarly, that Cook shall not in any way be bound by any
amendment to the Angiotech License Agreement between Angiotech and BSC.

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.




ANGIOTECH PHARMACEUTICALS, INC.

COOK INCORPORATED

By:  

/s/ David D. McMasters




By:  

/s/ M. Kem Hawkins




Name:  David D. McMasters




Name:  M. Kem Hawkins




Title:  

General Counsel & Vice-President Legal Affairs

Title:  

President










-7-





--------------------------------------------------------------------------------